Quinn, President.
By investment of its capital funds, petitioner, a domestic corporation, owns all of the capital stock of Diatetic Research Laboratories, Inc., and Professional Laboratories, Inc., both of which are corporations engaged in manufacturing pursuits in this state. Petitioner itself engages in no form of manufacturing whatsoever. It nevertheless claims, for the year 1939, an exemption from the franchise tax upon capital stock to which domestic corporations are normally subject under R. S. 54:13-1; N. J. S. A. 54:13-1 ei &eq., upon the ground that it is a “manufacturing corporation at least fifty per cent, of whose capital stock issued and outstanding is invested in * * * manufacturing pursuits carried on within this state,” within section 54:13-7, granting exemption from the tax where the situation thus set out obtains.
The difficulty with the application, however, is that while the petitioner’s corporate wealth may be invested in manu*581factoring pursuits, nevertheless it is not itself, as is required by section 54:13-7, a “manufacturing corporation,” since it does not actually maintain a manufactory in this state, either directly, or through an agent at its cost. Atton Machine Co. v. Assessors (Supreme Court, 1907), 69 Atl. Rep. 451. The exemption is restricted to such corporations as are in fact manufacturing companies. Press Printing Co. v. Assessors (Supreme Court, 1888), 51 N. J. L. 75.
This conclusion is impelled by the provision of section 54:13-4 requiring an exemption claimant to report, inter alia, “the location of its manufacturing establishment.”
The assessment is affirmed.